 

Exhibit 10.2

 

EXECUTION VERSION

 

 

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1”), dated as of
October 2, 2017, by and among Donnelley Financial Solutions, Inc. (the
“Borrower”), the other Loan Parties, the 2017 Refinancing Term Lenders (as
defined below) party hereto and JPMORGAN CHASE BANK, N.A. (“JPM”), as
administrative agent (in such capacity, including any permitted successor
thereto, the “Administrative Agent”).  All capitalized terms used herein
(including in this preamble) and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of September 30, 2016, among the Borrower, the other parties thereto, the
lenders party thereto from time to time (collectively, the “Lenders” and each
individually, a “Lender”), JPM, as Administrative Agent, collateral agent, Swing
Line Lender and as an Issuing Bank (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to, but not
including, the date hereof, the “Credit Agreement”) and, in connection with this
Amendment No. 1, the Lead Arrangers (as defined therein) are acting as joint
lead arrangers and joint bookrunners (in such capacities, the “Arrangers”) in
connection with the provision of the 2017 Refinancing Term Loans (as defined
below);

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein (the Credit Agreement, as amended by this Amendment No. 1, the
“Amended Credit Agreement”) so as to, among other things, provide for a new
Class of Term Loans (the “2017 Refinancing Term Loans”), which 2017 Refinancing
Term Loans would refinance all of the Term Loans made on the Closing Date that
are outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment No. 1 (the “Existing Term Loans” and each Lender
with an Existing Term Loan, an “Existing Term Lender”) and shall have the terms
set forth in the Amended Credit Agreement;

WHEREAS, pursuant to the Engagement Letter, dated September 13, 2017, by and
among the Arrangers and the Borrower (the “Engagement Letter”), the Arrangers
have agreed to act as joint lead arrangers and joint bookrunners  in connection
with the provision of the 2017 Refinancing Term Loans;

WHEREAS, each Existing Term Lender that executes and delivers a consent and
executed signature page to this Amendment No. 1 in the form of the Exchanging
Term Lender Consent attached to the Election Notice Memorandum posted on
LendAmend on September 14, 2017 (a “Lender Consent”) (such consenting Lender, an
“Exchanging Term Lender”) will be deemed (i) to have agreed to the terms of this
Amendment No. 1 and the Amended Credit Agreement, (ii) to have agreed to
continue (as further described in the Lender Consent) its Existing Term Loans as
2017 Refinancing Term Loans in an equal principal amount, and (iii) upon the
Amendment No. 1 Effective Date to have continued (as further described in the
Lender Consent) its Existing Term Loans as 2017 Refinancing Term Loans in an
equal principal amount;

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

WHEREAS, each Person that executes and delivers a signature page to this
Amendment No. 1 in the capacity of an “Additional Refinancing Term Lender”
(each, an “Additional Refinancing Term Lender” and together with the Exchanging
Term Lenders, the “2017 Refinancing Term Lenders”) will be deemed (i) to have
agreed to the terms of this Amendment No. 1 and the Amended Credit Agreement and
(ii) to have committed to make 2017 Refinancing Term Loans to the Borrower on
the Amendment No. 1 Effective Date, in the amount specified on Schedule 1 hereto
(such loans, the “Additional Refinancing Term Loans”);

WHEREAS, the aggregate proceeds of the Additional Refinancing Term Loans will be
used by the Borrower to repay in full the outstanding principal amount of the
Existing Term Loans (other than the Exchanged Term Loans);

WHEREAS, each Additional Refinancing Term Lender party hereto is prepared to
provide 2017 Refinancing Term Loans in an amount equal to its commitment to
provide such Loans as set forth on Schedule 1 hereto (the “2017 Refinancing Term
Commitments”), subject to the terms and conditions set forth herein; and

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this Amendment No. 1 becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations under the Credit Agreement, the Collateral Documents, and the other
Loan Documents to which it is a party.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

SECTION 1.CERTAIN DEFINITIONS. Capitalized terms used (including in the preamble
and recitals hereto) but not defined herein shall have the meanings assigned to
such terms in the Amended Credit Agreement. As used in this Amendment No. 1:

“2017 Refinancing Term Commitments” is defined in the seventh recital hereto.

“2017 Refinancing Term Lenders” is defined in the fifth recital hereto.

“2017 Refinancing Term Loans” is defined in the second recital hereto.

“Additional Refinancing Term Lenders” is defined in the fifth recital hereto.

“Additional Refinancing Term Loans” is defined in the fifth recital hereto.

“Administrative Agent” is defined in the preamble hereto.

“Amended Credit Agreement” is defined in the second recital hereto.

“Amendment No. 1” is defined in the preamble hereto.

“Amendment No. 1 Effective Date” is defined in Section 6 hereof.

“Arrangers” is defined in the first recital hereto.

2

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

“Borrower” is defined in the preamble hereto.

“Credit Agreement” is defined in the first recital hereto.

“Exchanged Term Loan” is defined in Section 2(a)(i) hereof.

“Exchanging Term Lenders” is defined in the fourth recital hereto.

“Existing Term Lender” is defined in the second recital hereto.

“Existing Term Loans” is defined in the second recital hereto.

“Lender Consent” is defined in the fourth recital hereto.

“Lenders” is defined in the first recital hereto.

“Non-Exchanging Term Lender” is defined in Section 2(a)(ii) hereof.

“Reaffirming Parties” is defined in the eighth recital hereto.

“Refinancing Arranger” shall mean JPMorgan Chase Bank, N.A.

SECTION 2.CONTINUATION OF EXISTING TERM LOANS; AGREEMENT TO MAKE 2017
REFINANCING TERM LOANS.  

 

(a)

Continuation and Repayment of Existing Term Loans.

 

(i)

As of the Amendment No. 1 Effective Date, subject to the terms hereof, each
Exchanging Term Lender agrees that the aggregate principal amount of its
Existing Term Loans (the “Exchanged Term Loans”) will be continued as 2017
Refinancing Term Loans in an equal principal amount through a cashless
rollover.  

 

(ii)

As of the Amendment No. 1 Effective Date, subject to the terms hereof, (1) the
Borrower agrees that pursuant to Section 2.20 of the Credit Agreement all unpaid
and accrued interest up to but not including the Amendment No. 1 Effective Date
on the Existing Term Loans that are continued pursuant to Section 2(a)(i) will
be repaid in full on the Amendment No. 1 Effective Date and (2) the Borrower
agrees that pursuant to Section 2.20 of the Credit Agreement the aggregate
principal amount of the Existing Term Loans, together with all unpaid and
accrued interest thereon up to but not including the Amendment No. 1 Effective
Date, of each Lender holding Existing Term Loans that are not continued pursuant
to Section 2(a)(i) (each, a “Non-Exchanging Term Lender”), will be repaid in
full on the Amendment No. 1 Effective Date.

 

(b)

Commitment to Make Additional Refinancing Term Loans.  As of the Amendment No. 1
Effective Date, subject to the terms hereof, each Additional Refinancing Term
Lender agrees to make Additional Refinancing Term Loans equal to the amount set
forth on Schedule I hereto.

3

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

(c)

Other Provisions Regarding 2017 Refinancing Term Loans.  

 

(i)

On the Amendment No. 1 Effective Date, the Borrower shall apply the aggregate
proceeds of the Additional Refinancing Term Loans to prepay in full the
principal amount of all Existing Term Loans (other than the Exchanged Term
Loans). The commitments of the Exchanging Term Lenders and the Additional
Refinancing Term Lenders are several and not joint and no 2017 Refinancing Term
Lender will be responsible for any other 2017 Refinancing Term Lender’s failure
to make or acquire the 2017 Refinancing Term Loans.

 

(ii)

Each 2017 Refinancing Term Lender shall be a “Term Lender” and “Lender” under
the Credit Agreement as of the Amendment No. 1 Effective Date. Amounts paid or
prepaid in respect of 2017 Refinancing Term Loans may not be reborrowed.

SECTION 3.AMENDMENTS TO LOAN DOCUMENTS.  

 

(a)

Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in their proper alphabetical order:

“Amendment No. 1” shall mean the Amendment No. 1 to Credit Agreement, dated as
of October 2, 2017, among the Borrower, the Administrative Agent and the Lenders
party thereto.

“Amendment No. 1 Effective Date” shall have the meaning assigned to such term in
Amendment No. 1.

“2017 Refinancing Term Loans” shall have the meaning assigned to such term in
Amendment No. 1;

 

(b)

Section 1.01 of the Credit Agreement is hereby amended by amending and restating
clause (b) of the definition of “Applicable Rate” contained therein to read as
follows:

“(b) for each Term B Loan, 3.00% for Eurodollar Loans and 2.00% for ABR Loans
and”;

 

(c)

Section 1.01 of the Credit Agreement is hereby amended by replacing all
references in the definition of “Eurodollar Rate” to “1.00%” with “0.75%”;

 

(d)

Section 2.07 of the Credit Agreement is hereby amended by amending and restating
clause (c) thereof to read as follows:

“The Borrower shall repay principal of outstanding 2017 Refinancing Term Loans
on the last Business Day of each March, June, September and December of each
year (commencing on the applicable day of the first full fiscal quarter of the
Borrower after the Amendment No. 1 Effective Date) and on the Term B Maturity
Date, in an aggregate principal amount of such Term B Loans equal to (A) in the
case of quarterly payments due prior to the Term B Maturity Date, an amount
equal to 1.25% of the aggregate principal amount of such 2017 Refinancing Term
Loans incurred on the Amendment No. 1 Effective Date and (B) in the case of such
payment due on the Term B Maturity Date, an amount equal to the then unpaid
principal amount of such Term B Loans outstanding.”.

4

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

(e)

Section 2.08(a)(i) of the Credit Agreement is hereby amended by amending and
restating the last two sentences thereof to read as follows:

“If any Repricing Event occurs prior to the date occurring 6 months after the
Amendment No.1 Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with Term B Loans that are subject
to such Repricing Event (including any Lender which is replaced pursuant to
Section 2.16(c) as a result of its refusal to consent to an amendment giving
rise to such Repricing Event), a fee in an amount equal to 1.00% of the
aggregate principal amount of the Term B Loans subject to such Repricing Event.
Such fees shall be earned, due and payable upon the date of the occurrence of
such Repricing Event.”.

SECTION 4.REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Amendment No. 1 Effective Date, (i) each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or text of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment No. 1, (ii) the 2017 Refinancing Term Commitments
shall constitute “Term Commitments”, “Term B Commitments” and “Commitments”, in
each case, under and as defined in the Credit Agreement, (iii) the 2017
Refinancing Term Loans shall constitute “Term Loans”, “Term B Loans” and
“Loans”, in each case, under and as defined in the Credit Agreement and (iv) the
2017 Refinancing Term Lenders shall each constitute a “Term Lender”, “Term B
Lender” and a “Lender”, in each case, under and as defined in the Credit
Agreement.  This Amendment No. 1 shall for all purposes constitute a “Loan
Document” under and as defined in the Credit Agreement and the other Loan
Documents.

SECTION 5.REPRESENTATIONS & WARRANTIES. In order to induce the 2017 Refinancing
Term Lenders and the Administrative Agent to enter into this Amendment No. 1 and
to induce the 2017 Refinancing Term Lenders to make the 2017 Refinancing Term
Loans hereunder, each Loan Party hereby represents and warrants to the 2017
Refinancing Term Lenders and the Administrative Agent on and as of the Amendment
No. 1 Effective Date that each of the representations and warranties made by any
Loan Party set forth in Article III of the Credit Agreement or in any other Loan
Document shall be true and correct in all material respects (provided that, any
representation and warranty that is qualified by “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)) on and as of the
Amendment No. 1 Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or if any such
representation and warranty is qualified by “materiality,” “material adverse
effect” or similar language, shall be true and correct in all respects (after
giving effect to any such qualification therein)) on and as of such earlier
date); provided that all references in the representations set forth in Sections
3.02, and 3.03 of the Credit Agreement to “Loan Documents” shall be deemed to be
references to this Amendment No. 1 and the other Loan Documents (including the
Credit Agreement) as amended by this Amendment No. 1.

5

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

SECTION 6.CONDITIONS PRECEDENT.  This Amendment No. 1 shall become effective as
of the first date (the “Amendment No. 1 Effective Date”) when each of the
conditions set forth in this Section 6 shall have been satisfied or waived:

 

(a)

The Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature page to this Amendment No. 1 from each
Loan Party named on the signature pages hereto, the Administrative Agent and the
2017 Refinancing Term Lenders.

 

(b)

All costs, fees and expenses (including, without limitation, legal fees and
expenses) contemplated and to the extent required by the Credit Agreement, the
Engagement Letter and any other letter agreement between the Borrower and any
Arranger relating to the transactions contemplated hereby, and which are payable
to the Refinancing Arranger or any other Arranger (or any other 2017 Refinancing
Term Lender) or the Administrative Agent shall have been paid to the extent due.
All accrued interest on, and any amounts owing under the Credit Agreement with
respect to, the Existing Term Loans, whether or not due and payable, shall have
been, or shall substantially concurrently with the effectiveness of this
Amendment No. 1 be, paid in full.

 

(c)

No Default or Event of Default shall have occurred or be continuing or would
occur immediately after giving effect to the incurrence of the 2017 Refinancing
Term Loans.

 

(d)

Each of the representations and warranties made by any Loan Party set forth in
Section 5 hereof shall be true and correct in all material respects (provided
that, any representation and warranty that is qualified by “materiality,”
“material adverse effect” or similar language shall be true and correct in all
respects (after giving effect to any such qualification therein)) on and as of
the Amendment No. 1 Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or if any such
representation and warranty is qualified by “materiality,” “material adverse
effect” or similar language, shall be true and correct in all respects (after
giving effect to any such qualification therein)) on and as of such earlier
date).

 

(e)

The Administrative Agent shall have received a Borrowing Notice meeting the
requirements of Section 2.03 of the Credit Agreement for the 2017 Refinancing
Term Loans.

 

(f)

The Administrative Agent shall have received a certificate of the Borrower,
dated the Amendment No. 1 Effective Date, executed by a Responsible Officer of
the Borrower certifying compliance with the requirements set forth in clauses
(c) and (d) of this Section 6.

 

(g)

On the Amendment No. 1 Effective Date, the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the 2017 Refinancing Term Lenders and dated the Amendment No. 1 Effective Date)
of (i) Sullivan & Cromwell LLP, counsel to the Loan Parties and (ii) local
counsel in each jurisdiction in which a Loan Party is organized and the laws of
which are not covered by the opinion referred to in (i) above, in each case in
form and substance reasonably satisfactory to the Administrative Agent.

 

(h)

The Administrative Agent shall have received a customary certificate from each
Loan Party, dated the Amendment No. 1 Effective Date, signed by a Responsible
Officer of such Loan Party, and attested to by the secretary or any assistant
secretary of such Loan Party, with appropriate insertions, together with (a)
certified copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of

6

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

such Loan Party, (b) customary resolutions of such Loan Party referred to in
such certificate, (c) incumbency or specimen signatures which identify by name
and title of such Responsible Officer or authorized signatory of such Loan Party
authorized to sign this Amendment No. 1, and (d) a good standing certificate
from the applicable Governmental Authority of such Loan Party’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Amendment No. 1 Effective Date and certifying as to the good standing of such
Loan Party; provided that in the case of preceding clause (a), such documents
shall not be required to be delivered with respect to any Person that was a Loan
Party immediately prior to the Amendment No. 1 Effective Date if such
certificate includes a certification by such Responsible Officer that the
applicable organizational documents delivered to the Administrative Agent in
connection with the initial funding of Term Loans on the Closing Date remain in
full force and effect and have not been amended, modified, revoked or rescinded
since the Closing Date.

 

(i)

The Refinancing Arranger and the Administrative Agent shall have received at
least three (3) Business Days prior to the Amendment No. 1 Effective Date all
documentation and other information requested by the 2017 Refinancing Term
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including without
limitation, the Act, in each case as requested at least five (5) Business Days
prior to the Amendment No. 1 Effective Date.

SECTION 7.ARRANGERS.  The Borrower and the 2017 Refinancing Term Lenders agree
that the Arrangers shall be entitled to the privileges, indemnification,
immunities and other benefits afforded to the Lead Arrangers pursuant to
Sections 8.08 and 9.04 of the Amended Credit Agreement and except as otherwise
agreed to in writing by the Borrower and the Arrangers, shall have no duties,
responsibilities or liabilities with respect to this Amendment No. 1, the
Amended Credit Agreement or any other Loan Document.

SECTION 8.REAFFIRMATION.  

 

(a)

To induce the 2017 Refinancing Term Lenders and the Administrative Agent to
enter into this Amendment No. 1, each of the Loan Parties hereby acknowledges
and reaffirms its obligations under each Loan Document to which it is a party,
including, without limitation, any grant, pledge or collateral assignment of a
lien or security interest, as applicable, contained therein, in each case as
amended, restated, amended and restated, supplemented or otherwise modified
prior to or as of the date hereof (including as amended pursuant to this
Amendment No. 1 and the incurrence of the 2017 Refinancing Term Loans hereunder)
(collectively, the “Reaffirmed Documents”).  Each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Amendment No. 1.

 

(b)

In furtherance of the foregoing Section 8(a), each Subsidiary Guarantor, in its
capacity as a Guarantor under the Guarantee Agreement (in such capacity, each a
“Reaffirming Loan Guarantor”), reaffirms its guarantee of the Obligations under
the terms and conditions of the Guarantee Agreement and agrees that the
Guarantee Agreement remains in full force and effect to the extent set forth in
the Guarantee Agreement and after giving effect to this Amendment No. 1 and the
incurrence of the 2017 Refinancing Term Loans, and is hereby ratified,
reaffirmed and confirmed.  Each Reaffirming Loan Guarantor hereby confirms that
it consents to the terms of this Amendment No. 1 and the Amended Credit
Agreement and that the

7

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

principal of, the interest and premium (if any) on, and fees related to, the
2017 Refinancing Term Loans constitute “Obligations” under the Loan
Documents.  Each Reaffirming Loan Guarantor hereby (i) acknowledges and agrees
that its guarantee of the Obligations and each of the Loan Documents to which it
is a party or otherwise bound shall continue in full force and effect and that
all of its obligations thereunder shall not be impaired or limited by the
execution or effectiveness of this Amendment No. 1, (ii) acknowledges and agrees
that it will continue to guarantee to the fullest extent possible in accordance
with the Loan Documents the payment and performance of all Obligations under
each of the Loan Documents to which it is a party (including all such
Obligations as amended, reaffirmed and/or increased pursuant to this Amendment
No. 1 and the incurrence of the 2017 Refinancing Term Loans) and (iii)
acknowledges, agrees and warrants for the benefit of the Administrative Agent,
the Collateral Agent and each other Secured Party that there are no rights of
set-off or counterclaim, nor any defenses of any kind, whether legal, equitable
or otherwise, that would enable such Reaffirming Loan Guarantor to avoid or
delay timely performance of its obligations under the Loan Documents.

 

(c)

In furtherance of the foregoing Section 8(a), each of the Loan Parties that is
party to any Collateral Document, in its capacity as a “grantor”, “pledgor” or
other similar capacity under such Collateral Document (in such capacity, each a
“Reaffirming Grantor”), hereby acknowledges that it has reviewed and consents to
the terms and conditions of this Amendment No. 1 and the transactions
contemplated hereby, including the extension of credit in the form of the 2017
Refinancing Term Loans.  In addition, each Reaffirming Grantor reaffirms the
security interests granted by such Reaffirming Grantor under the terms and
conditions of the Collateral Documents (in each case, to the extent a party
thereto) to secure the Obligations (including all such Obligations as amended,
reaffirmed and/or increased pursuant to this Amendment No. 1 and the incurrence
of the 2017 Refinancing Term Loans) and agrees that such security interests
remain in full force and effect and are hereby ratified, reaffirmed and
confirmed.  Each Loan Party hereby confirms that the security interests granted
by such Reaffirming Grantor under the terms and conditions of the Loan Documents
secure the 2017 Refinancing Term Loans as part of the Obligations.  Each
Reaffirming Grantor hereby (i) confirms that each Collateral Document to which
it is a party or is otherwise bound and all Collateral encumbered thereby will
continue to secure, to the fullest extent possible in accordance with the
Collateral Documents, the payment and performance of the Obligations (including
all such Obligations as amended, reaffirmed and/or increased pursuant to this
Amendment No. 1 and the incurrence of the 2017 Refinancing Term Loans), as the
case may be, including without limitation the payment and performance of all
such applicable Obligations that are joint and several obligations of each
Guarantor and each Reaffirming Grantor now or hereafter existing, (ii) confirms
its respective grant to the Collateral Agent for the benefit of the Secured
Parties of the security interest in and continuing Lien on all of such
Reaffirming Grantor’s right, title and interest in, to and under all Collateral,
in each case whether now owned or existing or hereafter acquired or arising and
wherever located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Obligations (including all such Obligations as amended, reaffirmed and/or
increased pursuant to this Amendment No. 1 and the incurrence of the 2017
Refinancing Term Loans), subject to the terms contained in the applicable Loan
Documents, and (iii) confirms its respective pledges, grants of security
interests and other obligations, as applicable, under and subject to the terms
of each of the Collateral Documents to which it is a party.

8

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

(d)

Each Guarantor (other than the Borrower) acknowledges and agrees that (i) such
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to this Amendment No. 1 and (ii) nothing in the Credit
Agreement, this Amendment No. 1 or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendment, consent or waiver
of the terms of the Credit Agreement.

SECTION 9.MISCELLANEOUS PROVISIONS.  

 

(a)

Ratification.  This Amendment No. 1 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth herein, an amendment or modification, of any other provision of the
Credit Agreement or any other Loan Document.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement or any other Loan Document or instruments securing the same,
which shall remain in full force and effect as modified hereby or by instruments
executed concurrently herewith, and each of the parties hereto acknowledges and
agrees that the terms of this Amendment No. 1 constitute an amendment of the
terms of pre-existing Indebtedness and the related agreement, as evidenced by
the Amended Credit Agreement.

 

(b)

Governing Law; Submission to Jurisdiction, Consent to Service of Process, Waiver
of Jury Trial, Etc. Sections 9.10 and 9.11 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

 

(c)

Severability.  Section 9.08 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

 

(d)

Counterparts; Headings.  This Amendment No. 1 may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 1 by telecopy or other electronic transmission (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Amendment No. 1. Article and Section headings used herein are for
convenience of reference only, and are not part of this Amendment No. 1 and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment No. 1.

 

(e)

Notice. For purposes of the Credit Agreement, the initial notice address of each
Additional Refinancing Term Lender shall be as set forth on Schedule 1 hereto.

 

(f)

Recordation of 2017 Refinancing Term Loans. Upon execution and delivery hereof,
and the funding of the 2017 Refinancing Term Loans, the Administrative Agent
will record in the Register the 2017 Refinancing Term Loans made by the 2017
Refinancing Term Lenders as “Term Loans”.

 

(g)

Amendment, Modification and Waiver. This Amendment No. 1 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

[Remainder of page intentionally blank; signatures begin next page]

 

9

 

 

 

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the date first above
written.

 

 

 

 

DONNELLEY FINANCIAL SERVICES, INC.,
as Borrower

 

 

 

 

 

By:

/s/ David A. Gardella                         

 

 

 

Name: David A. Gardella

 

 

 

Title: Chief Financial Officer

 

 

 

 

with respect to Section 8:
DONNELLEY FINANCIAL, LLC, as a Loan
Party, Reaffirming Loan Guarantor and
Reaffirming Grantor

 

 

 

 

 

By:

/s/ David A. Gardella                         

 

 

 

Name: David A. Gardella

 

 

 

Title: Chief Financial Officer

 

 

 

 

with respect to Section 8: DFS
INTERNATIONAL HOLDINGS, INC., as a
Loan Party, Reaffirming Loan Guarantor and
Reaffirming Grantor

 

 

 

 

 

By:

/s/ David A. Gardella                         

 

 

 

Name: David A. Gardella

 

 

 

Title: Chief Financial Officer

 




[DFS  – Signature Page to Amendment No. 1 to Credit Agreement

KE 49201287.2]

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as an
Additional Refinancing Term Lender

 

 

 

 

 

By

/s/ Gene Riego de Dios                          

 

 

 

Name: Gene Riego de Dios

 

 

 

Title: Executive Director

 




[DFS  – Signature Page to Amendment No. 1 to Credit Agreement]

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By

/s/ Gene Riego de Dios                          

 

 

 

Name: Gene Riego de Dios

 

 

 

Title: Executive Director

 

 

 

[DFS  – Signature Page to Amendment No. 1 to Credit Agreement]

KE 49201287.2

SC1:4484216.6

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

 

Additional Refinancing Term Lender

2017 Refinancing Term Commitment

Notice address

JPMorgan Chase Bank, N.A.

$25,443,948.71

383 Madison Avenue

New York, NY 10179

TOTAL

$25,443,948.71

 

 

KE 49201287.2

SC1:4484216.6